IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  November 8, 2007
                                No. 07-50552 c/w
                                  No. 07-50556                  Charles R. Fulbruge III
                               Conference Calendar                      Clerk


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee
v.

JOSE HUMBERTO VELASQUEZ

                                             Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:06-CR-2451-1
                         USDC No. 3:04-CR-2750-ALL


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgments in Criminal Cases, Jose Humberto Velasquez
raises arguments that are foreclosed by Almendarez-Torres v. United States, 523
U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision
and not a separate criminal offense. United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202). The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.